Citation Nr: 1430224	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO found clear and unmistakable error in an August 1971 rating decision that denied service connection for a back condition, granted service connection for traumatic arthritis of the lumbosacral spine, and assigned an evaluation of 10 percent, effective August 20, 1970.  The Veteran disagreed with the evaluation assigned.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in October 2012.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial evaluation for his low back disability.  At his October 2012 hearing, he testified that he had undergone surgery on his back in 2012, to implant a stimulator.  Records pertaining to this reported surgery are not associated with the claims file.  The Veteran also stated that he received treatment through VA on a regular basis, at the Scottsbluff facility.  No records dated after March 2010 are in the claims file.  Current VA clinical records as well as records pertaining to the reported surgery should be obtained and associated with the claims file.  

In light of the reported 2012 surgical procedure, as well as the Veteran's testimony that he is prescribed narcotic medication for pain control, the current level of the Veteran's low back disability is unclear.  The Board thus concludes that an examination is warranted to determine the severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all providers, VA and non-VA, who have treated him for his back disability.  He should be requested to complete an appropriate release for all identified non-VA providers.

Obtain all VA treatment records pertaining to the Veteran, to include outpatient and surgical records, and associate them with the claims file.  

Obtain all non-VA treatment records for which the Veteran provides an appropriate release.  

If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Upon completion of the development described above, schedule the Veteran for a VA examination to determine the severity of his service-traumatic arthritis of the lumbosacral spine.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

The examiner must express an opinion as to whether 
there is ankylosis of any portion of the thoracolumbar spine, and whether the Veteran's functional limitation of motion is analogous to ankylosis.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



